Title: John Adams to Charles Adams, 2 June 1786
From: Adams, John
To: Adams, Charles


     
      My dear Charles
      London June 2. 1786
     
     I thank you for your Kind Letter of the 9th. of April, and congratulate you on the admission of your Brother, which must add much to your happiness. Thomas I suppose will join you in the fall, my Heart will be often with my treasure, at the University. My friends in their Letters give me favourable accounts of all my sons and of my Nephew Mr. Cranch, Your Characters are fair take care to keep them so. I may be near you, sooner then you imagine—the sooner the better, but this is all uncertain.
     What Profession, Charles do you thing of? You need not decide irrevocably, but it is not amiss to turn the subject in your thoughts. The Youth who looks forward and plans his future Life with judicious foresight, commonly succeeds best and is most happy—trust the Classics for History—they contain all that is worth reading. Mathematicks and Natural Philosophy you should attend to with earnestness.
     Tell your Brother John, that I think it is worth while for him and you, to take your Lessons in Hebrew—it will require an hour of a few mornings—and the Letters &c are worth knowing so far, that you may be able in future Life by the help of a dictionary and Grammar to Know the true meaning of a word or a sentence, I leave it however to your Inclinations.
     You have in your nature a sociability, Charles, which is amiable, but may mislead you, a schollar is always made alone. Studies can only be pursued to good purpose, by yourself—dont let your Companions then, nor your Amusements take up too much of your time.
     Read all the Books that are commonly read by the Schollars with patience and attention, but I must not enlarge. Your tender father
     
      J. A.
     
    